                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:                                                Case No. 16-33046-WRS
                                                      Chapter 13
TODD LESHAWN COLVIN




                          Debtor (s)


 TRUSTEE'S NOTICE OF WITHDRAWAL OF FINAL REPORT CLOSE CASE WITHOUT DISCHARGE
                                              DE#77

   COMES NOW, the Trustee, and hereby gives notice of withdrawal of FINAL REPORT CLOSE CASE
WITHOUT DISCHARGE DE#77 previously filed in this case.

Respectfully submitted Friday, May 7, 2021.

                                                          Sabrina L. McKinney
                                                          Chapter 13 Standing Trustee



                                                      By: /s/ Sabrina L. McKinney
                                                          Sabrina L. McKinney
                                                          Chapter 13 Standing Trustee

Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.org
                                      CERTIFICATE OF SERVICE

    I hereby certify that I have served a copy of the foregoing Notice of Withdrawal of FINAL REPORT
CLOSE CASE WITHOUT DISCHARGE DE#77 on the parties listed below by placing the same in the
United States Mail, postage prepaid and properly addressed, or by electronic mail with the court, Friday,
May 7, 2021.


                                                               /s/ Sabrina L. McKinney
                                                               Sabrina L. McKinney
                                                               Chapter 13 Standing Trustee

Copy to: TODD LESHAWN COLVIN
         STEPHEN L KLIMJACK (via electronic
         filing)
